AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November I, 1987)


            Miguel Angel Rodriguez-Mondragon                                     CaseNumber: 2:19-mj-10517

                                                                                 Federal Defenders
                                                                                 Defendant's Altorney


REGISTRATION NO. 88680298
THE DEFENDANT:
                                          ___ ________________________
 IZl pleaded guilty to count( s) 1 of Complaint       _..;.,




 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                               Count Number(s)
8: 1325(a)(2)                     Eluding Examination and Inspection (Misdemeanor)                                1

 D The defendant has been found not guilty on count(s)
                                                                          -------------------
•    Count(s)
                  ------------------
                                                                                 dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ~TIME SERVED                                   D _ _ _ _ _ _ _ _ days

IZl Assessment: $10 WAIVED IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Tuesday, September 3, 2019

                              ------------,                              Date of Imposition of Sentence

                                                ILED
                                                                          0 ORABLE RUTH B       EZ MONTENEGRO
                                                                           ITED STATES MAGISTRATE JUDGE
                                   CLERK US DtS TRICT COURT
                                SOUTHERN DIS~IC lj)F CALIFORNIA
                                BY          ::\,l:::'.'_ DEPUTY
Clerk's Office Copy                                   ·                                                                     2: 19-mj-10517
